ORIGINAL                                                                                     11/12/2021

              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: OP 21-0553
                                          OP 21-0553
                                                                                 FILED
   WESLEY W. CHARLO,
                                                                                  NOV 12 2021
                                                                               Bowen Greenw000
                Petitioner,                                                  Clerk of Supreme Coun
                                                                                State of Montana


         v.
                                                                       ORDER
   SHERIFF T.J. MCDERMOTT,
   MISSOULA COUNTY DETENTION CENTER,

                Respondent.


         Wesley W. Charlo has filed a Petition for Writ of Habeas Corpus, explaining that
  his first two felonies are fourteen years apart and that he should not have received a 2012
  conviction for failure to register as a violent offender, pursuant to State v. Sedler, 2020 MT
  246, 401 Mont. 437, 473 P.3d 406. See also § 46-23-506, MCA (1995). Charlo contends
  that he was not convicted of a felony from May 1997 through May 2007, yet the Lake
  County District Court concludes that he had four felonies during that window. We located
  judgments for Charlo's sentences upon revocation imposed in 2000, 2004, and 2005. We
  amend the caption to indicate where Charlo is currently incarcerated and by whom.
  Sections 46-22-201(1)(c), and 46-22-205(1), MCA. Upon review, we deem it appropriate
  to require a response. Therefore,
         IT IS ORDERED that the Attorney General or counsel for the Department of
  Corrections is GRANTED thirty days from the date of this Order in which to prepare, file,
  and serve a written response to the petition for writ of habeas corpus together with any
  appropriate documentary exhibits.
         The Clerk of the Supreme Court is directed to provide a copy of this Order to the
  Attomey General; to counsel for the Department of Corrections; and to Petitioner
  personally.
                       +41
         DATED this 14. — day of November, 2021.



                                                        S 24      /4
                                                                   Justice